UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-5017
PHAREZ CHARLES PRINCE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CR-00-395-L)

                      Submitted: August 26, 2002

                      Decided: November 18, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, Erin C. Murphy, SCHULMAN, TREEM,
KAMINKOW, GILDEN & RAVENELL, P.A., Baltimore, Maryland,
for Appellant. Thomas E. DiBiagio, United States Attorney, Tarra
DeShields-Minnis, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.
2                      UNITED STATES v. PRINCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pharez Charles Prince was convicted of bank robbery following his
conditional guilty plea and sentenced to 151 months in prison. Prince
reserved his right to appeal the district court’s denial of his motion to
suppress evidence obtained during the execution of a search warrant
on his residence and vehicle and has appealed that order. Prince
asserts the affidavit supporting the search warrants was insufficient to
establish probable cause. Finding no such error, we affirm.

   In reviewing the district court’s denial of the motion to suppress
evidence, we review the factual findings under the clearly erroneous
standard and review the legal conclusions de novo. United States v.
Kitchens, 114 F.3d 29, 31 (4th Cir. 1997). Thus, we review de novo
the legal question of whether a search warrant and its supporting affi-
davit are legally sufficient, while according substantial deference to
a neutral and detached judge’s finding of probable cause. United
States v. Oloyede, 982 F.2d 133, 138 (4th Cir. 1992). We must simply
ensure that the judge had a substantial basis for concluding that prob-
able cause existed. Illinois v. Gates, 462 U.S. 213, 246 (1983).
According substantial deference to the issuing magistrate judge, we
conclude that the affidavit established sufficient probable cause to
search Prince’s home and vehicle.

  Accordingly, we affirm the court’s denial of Prince’s motion to
suppress. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED